Citation Nr: 1816497	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  05-06 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected left knee disability.

2.  Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 






INTRODUCTION

The Veteran had active duty service from September 1975 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The Veteran has since relocated to the Anchorage, Alaska area, and the jurisdiction of the claims file is now with the Anchorage RO.  

The issues on appeal were previously before the Board in January 2007, October 2008, July 2012, May 2014, September 2014, and March 2017.  

A January 2007 Board decision denied entitlement to service connection for hepatitis B and a left ankle disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2008, the Court granted a Joint Motion and remanded the case to the Board for action consistent with the joint motion.  

In October 2008, the Board remanded the claims for additional development, including the issuance of a Statement of the Case and VA examinations.  

In a July 2012 decision, the Board again denied the claims.  The Veteran appealed the decision to the Court.  In December 2013, the Court issued a memorandum decision that vacated the portion of the Board's July 2012 decision involving the claims for hepatitis B and a left ankle disability, and remanded the matters for proceedings consistent with the Court's decision.  

In May 2014, the Board remanded the claims for additional medical opinions.  In September 2014, the Board remanded the claims for compliance with the May 2014 remand instructions.  

The Board notes that the May 2014 Board decision also denied entitlement to a disability rating in excess of 30 percent for status post left knee total joint replacement from October 1, 2013.  The Veteran appealed that portion of the decision to the Court.  In February 2015, the Court granted a Joint Motion vacating the portion of the Board's May 2014 decision which denied a rating in excess of 30 percent for status post left knee total joint replacement from October 1, 2013 and remanding the case to the Board.  In June 2015, the Board remanded that claim for additional development. 

In August 2016, the RO issued a rating decision granting a 60 percent rating for left total knee replacement.  In November 2016, the Veteran filed a claim for a total disability rating based upon individual unemployability (TDIU).  In February 2017, the RO issued a rating decision denying entitlement to a TDIU.  A Statement of the Case was issued in November 2017.  These issues have not been certified to the Board and appear to be in development at the RO.  Accordingly, they will not be addressed in this decision.

The Veteran has previously requested a hearing at the RO before a Veterans Law Judge.  In written correspondence dated in April 2011 and September 2011, the Veteran's attorney indicated that he did not wish to participate in a hearing.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(e).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Service Connection for Hepatitis B

The Veteran asserts that he was diagnosed with hepatitis B during service after donating blood.  Service treatment records reflect that he tested positive for hepatitis B antigen in April 1976 while donating blood.  He denied any intravenous drug use or having a blood transfusion but reported that he had six tattoos.  His July 1976 separation examination is negative for a diagnosis of hepatitis B.  

The Veteran had a VA examination in February 2009.  The examiner opined that, although the Veteran had a history of hepatitis B, there were no current manifestations or symptoms of that condition or evidence of chronic hepatitis B.  The examiner's rationale was that service treatment records did not show any treatment for liver disease and the Veteran denied any risk factors for hepatitis B during his service.  The examiner indicated that any opinion regarding the onset of hepatitis B would require mere speculation.  

The VA examiner provided addendum opinions in October 2011 and June 2016.  
In October 2011, the examiner opined that hepatitis B was less likely than not related to service.  The examiner stated that the Veteran's service treatment records did not show any treatment or diagnosis for liver disease and the Veteran had denied any risk factors for hepatitis B during service.  

In June 2016, the examiner indicated that the Veteran's service treatment records were silent for "evaluation, diagnosis, or treatment of Hepatitis B."  The examiner noted that post-service records showed "incidental findings of positive hepatitis test due to natural infection in the past that has resolved without residuals 2000."  He stated that a positive HA Antibody indicates previous exposure and will always be positive.  The examiner then concluded that the relevant post-service treatment records show no evidence of active or chronic hepatitis B or A.  

In the March 2017 remand, the Board found that there were inconsistencies in the February 2009 and October 2011 medical opinions which were not cured by the June 2016 examination report.  The Board noted that the June 2016 examiner erroneously stated that the Veteran's service treatment records were silent for evaluation, diagnosis or treatment of hepatitis B.  The Board observed that the Veteran tested positive for hepatitis B antigen in service and  the examiner indicated in prior reports that he had a history of hepatitis B in service.  The Board further found that it was unclear whether the Veteran had hepatitis B.  The Board therefore found that a remand was necessary to obtain a medical opinion from a different VA examiner.  

The remand instructed the examiner to address the Veteran's contention that the Veteran was told that he had hepatitis B in service.  The examiner was then asked to state whether the Veteran had a diagnosis of hepatitis B at any point in the appeal period (from October 2000 to the present).  If there was a diagnosis of hepatitis B, the examiner was asked to state whether it was incurred in service, as a result of a blood donation.    

The Veteran had a VA examination in June 2017.  The examiner noted that the Veteran tested positive for HAA, formally the name for hepatitis B, during service in April 1976.  The examiner opined that this appeared to be a single event with no evidence of follow-up to indicate a significant disease process.  The examiner noted that a blood panel was completed in June 2017.  The examiner stated that, due to the absence of hepatitis B in the medical records, hepatitis B was less likely than not incurred in service.  The examiner did not answer the question as to whether hepatitis B was present at any point from October 2000 to the present.  

In written correspondence dated in February 2018, the Veteran's attorney asserted that the June 2017 VA examination did not address the question of whether the Veteran had hepatitis B at any point during the appeal from October 2000 to the present.  The Veteran's attorney further asserted that the examiner did not address the Veteran's lay statements about hepatitis B.  His attorney requested that the Veteran be afforded a new VA examination.  

The Board finds that the June 2017 VA examination did not comply with the March 2017 remand directives.  A remand is warranted to afford the Veteran a new VA examination.    

Service Connection for a Left Ankle Disability

The Veteran asserts that his current left ankle disability is related to service or to his service-connected left total knee replacement.  

Service treatment records show that the Veteran was treated for a sprained left ankle and medial collateral ligament in his left knee after he stepped into a hole while running.  

Post-service treatment records reflect diagnoses of osteoarthritis of the left ankle.

The Veteran had a VA examination in February 2009.  An x-ray completed during the examination showed degenerative changes that could be secondary to an old osteochondritis desiccans in the left ankle.  The examiner opined that the Veteran's left ankle disability was less likely than not related to his military service or due to aggravated by his service-connected left knee disability.  The examiner's rationale was that post-service records showed no treatment for a left ankle condition.  

An October 2011 addendum opinion reflects that the examiner opined that a left ankle condition is not related to service.  The examiner explained that service treatment records were silent for a diagnosis of or treatment for a left ankle condition.  The examiner opined that there was nothing to support the contention that left knee arthritis causes or permanently aggravates left ankle arthritis.  In a January 2012 addendum, the examiner stated that, although the Veteran sustained a left ankle in injury in 1976, medical records after discharge were silent for a left ankle condition.  The examiner concluded that the left ankle sprain in 1976 resolved without residuals.    

The Veteran had a VA examination in June 2016 with the same VA examiner who provided the 2009 and 2011 opinions.  The examiner opined that the Veteran's left ankle disability is less likely than not related to service or a service-connected disability.  The examiner noted that the Veteran's service treatment records showed complaints of left ankle pain in 1976, which resolved without residuals and that a 2002 examination failed to reveal a left ankle condition.  The examiner noted that x-rays from 2009 and 2011 indicated minimal arthritic changes and a question of old osteochondritis dissecans.  The examiner stated that the cause of osteochondritis dissecans is unknown.  The examiner stated that reduced blood flow to the end of the affected bone might result from repetitive trauma or there might be a genetic component making some people more inclined to develop the disorder.  The examiner opined that there was no support for the contention that left knee arthritis causes or permanently aggravates left ankle arthritis.  

In the March 2017 remand, the Board noted that the Court identified inconsistencies in the VA examiner's opinions.  The Board found that the June 2016 opinion was inadequate because the examiner did not provide an opinion regarding etiology.  The Board found that the examiner relied on a VA examination which showed no left ankle disability when August 2001 x-rays had shown degenerative joint disease, and that the examiner did not consider the lay evidence of record.  The Board remanded the claim for a new medical opinion.  The remand instructed the examiner to address the June 2016 VA examiner's report regarding osteochondritis dissecans and to opine whether the Veteran may have sustained trauma in service that contributed to his left ankle disability.  The examiner was also instructed the examiner to opine as to whether a current left knee disability was caused or aggravated by the Veteran's service-connected left knee disability.  

The Veteran had a VA examination in June 2017.  The examiner opined that a left ankle condition is less likely than not incurred in or caused by the effusion noted in service in March 1976.  The examiner opined that it is less likely than not that a left ankle disability could cause or aggravate his left knee disability.  The examiner did not address whether the left knee disability causes or aggravates his left ankle disability.  

In written correspondence dated in February 2018, the Veteran's attorney asserted that the June 2017 VA examination did not address the question of whether the Veteran's service-connected left knee disability caused or aggravated his left ankle disability, did not address the lay evidence of left ankle symptoms, and did not discuss the previous diagnosis of osteochondritis dissecans in the medical opinion.  His attorney requested a new examination.  

The Board finds that the June 2017 VA examination did not comply with the March 2017 remand directives.  A remand is warranted to afford the Veteran a new VA examination.  
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a VA examination by a physician to ascertain the nature and etiology of hepatitis B.  The examination should be performed by a physician who has not previously examined the Veteran.  The examiner should review the entire claims file in conjunction with the examination.  The examiner should provide opinions addressing the following questions:

a) Has the Veteran had a diagnosis of hepatitis B at any time from October 2000 to the present?

b) If the Veteran has had a diagnosis of hepatitis B during the period from October 2000 to the present, is it at least as likely as not (50 percent or greater likelihood) that the Veteran's hepatitis B was incurred in active service?

The examiner should address the Veteran's contention that he was told that he had hepatitis B in service.  The examiner should also address whether the finding of positive HA Antibody, which was noted by the July 2016 examiner, is indicative of a current diagnosis of hepatitis B.  

The examiner should address the notation of tattoos during service.  

The examiner should provide a complete rationale for all opinions and conclusions expressed.

2.  Schedule a VA examination by a physician to ascertain the nature and etiology of a left ankle disability.  The examination should be performed by a physician who has not previously examined the Veteran.  The examiner should review the entire claims file in conjunction with the examination.  Any necessary studies should be performed.  The examiner should list all current left ankle diagnoses.  The examiner should provide opinions addressing the following questions:

a) Is it at least as likely as not that a current left ankle disability was incurred in service?

The examiner should consider the April 1976 entry in the service treatment record, which shows that the Veteran was diagnosed with left knee and left ankle effusion after he stepped in a hole. 

In providing this opinion, the examiner should address the June 2016 VA examination report regarding osteochondritis dissecans.  The examiner should address the statement that "reduced blood flow at the end of the affected bone might result from repetitive trauma-small, multiple episodes of minor, unrecognized injury that damage the bone."  The examiner should discuss whether the Veteran may have sustained such trauma during service, and whether such trauma could have contributed to his current left ankle disability.  

b) Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's left ankle disability was proximately caused by his service-connected left knee disability?

c) Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's left ankle disability was aggravated (worsened) by his service-connected left knee disability.  

The examiner should provide a complete rationale for all opinions and conclusions expressed.

3.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




